Lyon, J.
Passing all other objections made to the validity of the judgment, there is one which is fatal. The trial was adjourned by the justice on motion of the district attorney, and the record of conviction does not show that such adjournment was for cause, much less the cause itself.- The case is, in principle, precisely like that of Hepler v. The State, 43 Wis., 479, and is ruled by it. The justice lost jurisdiction of the case by the irregular and unauthorized adjournment, and the appeal conferred no jurisdiction upon the circuit court to try and punish the accused.
By the Court.— The judgment of the circuit court is reversed, and the plaintiff in error discharged.